DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Applicant’s application filed on September 30, 2021 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method, which is a statutory category of invention, and
Claim 11 is directed to a cryptocurrency-backed payment backing account device of a cryptocurrency system, which is a statutory category of invention. 
Step 2a: 
While claims 1 and 11 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “real-time escrow account” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “receive lock instruction of a real-time cryptocurrency-based payment…, determine cryptocurrency based backing account…, lock the amount of cryptocurrency…., receive a release instruction for the amount of cryptocurrency and transfer the amount of locked cryptocurrency…..” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1 and 11 recites: “receive lock instruction of a real-time cryptocurrency-based payment…, determine cryptocurrency based backing account…, lock the amount of cryptocurrency…., receive a release instruction for the amount of cryptocurrency and transfer the amount of locked cryptocurrency…..”These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity (relationships between people to coordinate a purchase transaction). The limitations that set forth this abstract idea include: 
“receive lock instruction of a real-time cryptocurrency-based payment…, determine cryptocurrency based backing account…, lock the amount of cryptocurrency…., receive a release instruction for the amount of cryptocurrency and transfer the amount of locked cryptocurrency…..”
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a cryptocurrency-based backing account device”, “a source computing device”, “destination computing device”, “cryptocurrency payment system”, merely uses a computer as a tool to perform the abstract idea. The use of “a cryptocurrency-based backing account device”, “a source computing device”, “destination computing device”, “cryptocurrency payment system”, does no more than generally link the abstract idea to a particular field of use, the use of “a cryptocurrency-based backing account device”, “a source computing device”, “destination computing device”, “cryptocurrency payment system”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a cryptocurrency-based backing account device”, “a source computing device”, “destination computing device”, “cryptocurrency payment system”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a cryptocurrency-based backing account device”, “a source computing device”, “destination computing device”, “cryptocurrency payment system”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “receive lock instruction of a real-time cryptocurrency-based payment…, determine cryptocurrency based backing account…, lock the amount of cryptocurrency…., receive a release instruction for the amount of cryptocurrency and transfer the amount of locked cryptocurrency…..” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-10 and 12-20 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-10 and 12-20 merely extend the abstract idea of claims 1 and 11 by describing the use of computer device or processor to “receive lock instruction of a real-time cryptocurrency-based payment…, determine cryptocurrency based backing account…, lock the amount of cryptocurrency…., receive a release instruction for the amount of cryptocurrency and transfer the amount of locked cryptocurrency…..” and only serve to add additional layers of abstraction to the abstract idea of claims 1, 9 and 16. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (hereinafter “Thomas”) U.S. Patent Application Publication No. 2016/0342983 A1 in view of Green U.S. Patent Application Publication No. 2020/0167769 A1.

As per claims 1 and 11, Thomas discloses a method comprises: 
receiving, by a cryptocurrency-based payment backing account device of a cryptocurrency payment system, a lock instruction from a network computing device of the cryptocurrency payment system to lock an amount of system cryptocurrency based on real-time payment information regarding a cryptocurrency-based payment from a source computing device of a plurality of source computing devices of the cryptocurrency payment system to a destination computing device of a plurality of destination computing devices of the cryptocurrency payment system, wherein the cryptocurrency-based payment backing account device stores system cryptocurrency in one or more cryptocurrency-based payment backing accounts to back cryptocurrency-based payments of the cryptocurrency payment system (0003, which discloses that “An instruction may be received to place a hold on a second quantity of the first resource type in the first resource pool. An authorization to place the hold on the second quantity of the first resource type in the first resource pool. Responsive to receiving the authorization, the hold may be placed on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type.”); 
determining, by the cryptocurrency-based payment backing account device, a cryptocurrency- based payment backing account of the one or more cryptocurrency-based payment backing accounts associated with the real-time payment information (0045, which discloses that “The member nodes may also verify timestamps on the prepared transfer receipts, to ensure that the resources were held before a transfer deadline or timeout.”; 0058); 
locking, by the cryptocurrency-based payment backing account device, the amount of system cryptocurrency stored in the cryptocurrency-based payment backing account (0039, which discloses that “For example, a record of the amount and type of a sending party resource may be stored in a database that is part of a resource tracking system. In placing a hold on a certain quantity of the resources belonging to the sending party, the resource tracking system may prevent the transfer of that quantity of resources and/or specific resources unless and until the specific conditions of the hold are fulfilled….Once the hold has been authorized, the next party in the transfer, for example, an intermediary party using an intermediary computing device, or “intermediary,” may cause the resource tracking system to implement the hold on the resources as authorized by the sending party. This may lock up some quantity of the sending party's resources, preventing other transfers from reducing the quantity of the sending party's resources on the sender-intermediary resource tracking system below the held quantity for some time period.”); 
when a release instruction from the network computing device is received: 
releasing, by the cryptocurrency-based payment backing account device, the amount of the system cryptocurrency to the cryptocurrency-based payment backing account (0004, which discloses that “Responsive to receiving the message that fulfills the condition on the hold and the instruction to execute the transfer, the hold may be released on the held second quantity of the first resource type,…”); and 
when a consume instruction from the network computing device is received: 
transferring, by the cryptocurrency-based payment backing account device, the amount of the system cryptocurrency from the cryptocurrency-based payment backing account to an account associated with the network computing device to cover the cryptocurrency-based payment (0049, which discloses that “This can fulfill the condition for releasing a hold on the sending party's resources at the sender-intermediary resource tracking system, allowing the sending party's resources to be transferred to the intermediary party. The intermediary may send a notification to the receiver and the sender that the transfer (from sender to receiver) was completed.”; 0050, which discloses that “This signed message may be cryptographically signed, and may fulfill the condition for releasing the hold on the sending party's resources at the sender-intermediary resource tracking system, allowing the sending party's resources to be transferred to the intermediary party, and for releasing the hold on the intermediary party's resources at the receiver intermediary resource tracking system, allowing the intermediary party's resources to be transferred to the receiving party.”). 
Alternatively Green discloses the method comprising:
determining, by the cryptocurrency-based payment backing account device, a cryptocurrency- based payment backing account of the one or more cryptocurrency-based payment backing accounts associated with the real-time payment information (0051, which discloses that “Additionally, the account interface component 252 can access (or otherwise send, modify, or request) the real-time settlement holding account of the FIS 250 associated with a STSC redemption transaction (e.g. the holding account of the financial institution server that created the STSC), debit the real-time settlement holding account, and credit the redemption requestor's fiat account. In some embodiments, crediting the requestor's fiat account can include transferring the credited amount of fiat currency from the real-time settlement holding account to a requestor's fiat account maintained by a financial institution other than the financial institution controlling the FIS 250.”)
	Accordingly 

As per claims 2 and 12, Thomas further discloses the method, wherein the real-time payment information includes:
source real-time payment information, wherein the source real-time payment information includes a source identifier (ID) associated with the source computing device and a type of cryptocurrency the source computing device wishes to use in the cryptocurrency-based payment (0058; 0062; 0139); and
destination real-time payment information, wherein the destination real-time payment information includes a destination identifier (ID) associated with the destination computing device, an amount of the cryptocurrency-based payment, and a type of desired currency the destination computing device wishes to receive for the cryptocurrency-based payment (0058; 0062; 0139).

As per claims 3 and 13, Thomas further discloses the method, wherein the source real-time payment information includes the amount of the cryptocurrency-based payment (0038; 0039).

As per claims 4 and 14, Thomas further discloses the method, wherein the desired currency includes one of: 
fiat currency (0068); and 
a desired cryptocurrency accepted by the destination computing device (0067; 0068).

As per claims 5 and 15, Thomas further discloses the method, wherein the determining the cryptocurrency-based payment backing account of the one or more cryptocurrency-based payment backing accounts is based on one or more of: 
the source identifier (ID) (0058; 0062; 0139);
the destination identifier (ID) (0058; 0062; 0139); and 
the type of cryptocurrency (0058; 0062; 0139).

As per claims 6 and 16, Thomas further discloses the method, wherein the amount of system cryptocurrency locked is based on one or more of: 
an amount of the cryptocurrency-based payment (0058; 0062; 0139); 
characteristics of the cryptocurrency-based payment backing account (0058; 0062; 0139); 
characteristics of the source computing device (0058; 0062; 0139); and 
characteristics of the destination computing device (0058; 0062; 0139).

As per claims 7 and 17, Thomas further discloses the method further comprises: 
obtaining, by the cryptocurrency-based payment backing account device, a stake amount of system cryptocurrency from a staking entity of the cryptocurrency payment system for deposit into a cryptocurrency-based payment backing account of the one or more cryptocurrency-based payment backing accounts associated with the staking entity (0067; 0039). 

As per claims 8 and 18, Thomas further discloses the method, wherein the staking entity includes one or more of: 
a developer of a digital wallet of the cryptocurrency payment system, wherein the stake amount of the system cryptocurrency backs cryptocurrency-based payments made by users of the digital wallet (0058; 0062; 0139); 
a staking user computing device of a plurality of user computing devices of the cryptocurrency payment system (0058; 0062; 0139); 
a staking source computing device of the plurality of source computing devices; and a staking destination computing device of the plurality of destination computing devices (0058; 0062; 0139).

As per claims 9 and 19, Thomas further discloses the method, wherein the release instruction is received from the network computing device when the network computing device verifies receipt of an amount of cryptocurrency from the source computing device for use in the cryptocurrency-based payment (0040; 0045; 0053). 

As per claims 10 and 20, Thomas further discloses the method, wherein the consume instruction is received from the network computing device when the network computing device does not verify receipt of an amount of cryptocurrency from the source computing device for use in the cryptocurrency-based payment (0040; 0045; 0053).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 8, 2022